Citation Nr: 0517679	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  04-25 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


INTRODUCTION

The veteran had active duty from October 1944 to July 1946 in 
the U.S. Navy.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 RO rating decision which denied 
service connection for asbestosis, hearing loss, and 
tinnitus.

Pursuant to a May 2005 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2004).

In a June 2005 letter the Board notified the veteran that a 
temporary stay had been imposed on the processing of his 
claim for entitlement to compensation for tinnitus.  This 
temporary stay was placed in error.  Because this is an 
original claim for service connection for tinnitus, filed 
subsequent to June 1999, there is no need for a temporary 
stay to be imposed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Asbestosis

The veteran contends that he has asbestosis as a result of 
being exposed to asbestos onboard the U.S.S. Boxer in 
service.  In support of his claim he has submitted medical 
opinions dated in April 1999 from two private doctors who 
have diagnosed asbestosis (of note is that one private doctor 
made the diagnosis of pulmonary asbestosis based on the 
veteran's report that he was exposed to asbestos after 
service, from 1958 to 1970).  On VA examination in April 2003 
the examiner merely concluded that the veteran's occupational 
asbestos exposure exceeded that which occurred during 
military service, but provided no opinion as to whether the 
veteran had asbestosis or other asbestos-related disability.  
VA chest x-rays showed no focal lung infiltrates, pleural 
abnormality, interstitial changes, or pleural plaques or 
calcifications.  On the x-ray report it was noted that if it 
was clinically indicated, a CT scan of the chest may be 
obtained to exclude asbestos-related disease.  While it is 
clear that the veteran had exposure to asbestos after 
service, and as a result has been diagnosed with asbestosis 
by a private doctor, it is unclear is (1) whether he had 
exposure to asbestos in service and (2) whether he has any 
current disability related to exposure to asbestos in 
service.  The Board therefore concludes that additional 
development is necessary.

The record reflects that the RO obtained the veteran's 
service personnel records which show that he served onboard 
the U.S.S. Boxer and appear to show that he served in the 
Navy as a coxswain and a crew's messman.  He had other rates 
(job assignments), including "AS" and "SIC".  There is no 
indication in these personnel records, or the service medical 
records, as to whether the veteran was exposed to asbestos in 
any of these duty assignments.  The evidence of record does 
not reflect that the veteran's personnel records have been 
forwarded to the Navy Medical Liaison Office for 
determination of exposure to asbestos.  

It is unclear from the competent medical evidence of record 
whether the veteran has asbestosis or any asbestos-related 
diseases that may be related to his reported inservice 
exposure to asbestos, as opposed to his post-service exposure 
to asbestos.  The veteran should therefore undergo a VA 
examination in order to provide a medical opinion on whether 
he has any current disability, including asbestosis, related 
to asbestos exposure in service, as opposed to post-service 
asbestos exposure.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

Hearing Loss and Tinnitus

The veteran contends that he has hearing loss and tinnitus as 
a result of his active service.  He claims he was a gunner 
and that "five-inch guns", which were used to shoot down 
enemy aircraft, hurt his ears when they fired.  He also 
claims he was on the flight line while onboard an aircraft 
carrier.  He cited an incident aboard ship when he was 
assigned "to man the 40 mm", which was just above the 5 
inch cannon.  He claimed that an order to cease fire was 
given and they all ceased fire and all of the sudden the 5 
inch cannon fired unexpectedly.  The veteran has also 
reported being exposed to noise in his civilian occupation of 
laying steel, but claimed that this was not as loud as the 
noises he was around in the Navy.

The medical evidence of record reflects that the veteran has 
current bilateral hearing loss disability.  38 C.F.R. § 
3.385.  It is unclear, however, as to the etiology of his 
hearing loss disability and his tinnitus and whether they may 
be due to his reported in-service noise exposure, as opposed 
to his post-service noise exposure.  Accordingly, he should 
be scheduled for a VA examination in order to determine the 
nature and probable etiology of his current hearing loss and 
tinnitus.

The veteran is hereby notified that it is his responsibility 
to report for the scheduled examinations and to cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).

Accordingly, the Board remands this case for the following:

1.  Determine the veteran's in-service 
exposure to asbestos, if any.  If the 
veteran's personnel records are not sent 
to the Navy Medical Liaison Office for 
determination of the veteran's in-service 
exposure to asbestos, the reason(s) why 
this is not done should be documented in 
the veteran's claims folder.  

2.  Schedule the veteran for an 
appropriate VA examination to ascertain 
the nature and probable etiology of any 
current respiratory disorder(s).  The 
entire claims folder must be reviewed by 
the examiner in conjunction with the 
examination; this should specifically 
include the April 1999 private doctor's 
opinions regarding asbestosis.  The 
examiner should take a complete history 
of the veteran's asbestos exposure prior 
to, during, and subsequent to service.  
The examiner should specifically indicate 
whether the veteran meets the criteria 
for diagnosis of asbestos.  In addition, 
for each diagnosis, the examiner should 
indicate whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosis 
is related to exposure to asbestos in 
service.  The complete rationale for any 
opinion(s) expressed should be provided.

3.  Schedule the veteran for a VA 
audiological examination to determine the 
nature and probable etiology of his 
hearing loss and tinnitus.  The claims 
folder must be made available to and 
reviewed by the examiner.  All indicated 
tests and studies, including an 
audiological evaluation, should be 
performed, and all findings should be 
reported in detail.  It is imperative 
that the examiner take a detailed history 
of the veteran's exposure to acoustic 
trauma before, during, and after service.  
On the basis of historical information 
and a review of the claims file and 
current clinical and audiometric 
findings, the examiner should express an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that the veteran's 
current (1) bilateral hearing loss; and 
(2) tinnitus is related to noise exposure 
during service.  Any opinions expressed 
should be supported by appropriate 
evidentiary references and rationale.

4.  The RO should then review the 
evidence of record and adjudicate the 
claims.  If any decision remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case, containing notice 
of all relevant actions taken on the 
claim including the applicable legal 
authority (including the VCAA), and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




